DA 14-0174                                     September 16 2014

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2014 MT 252N



JACK L. ROBINSON,

               Plaintiff and Appellant,

         v.

BILLINGS CLINIC; CBB COLLECTIONS;
EXPERIAN INFORMATION SERVICES,

               Defendants and Appellees.


APPEAL FROM:           District Court of the Thirteenth Judicial District,
                       In and For the County of Yellowstone, Cause No. DV 13-0447
                       Honorable Russell C. Fagg, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Jack L. Robinson, self-represented; Billings, Montana

                For Appellees:

                       Kevin P. Heaney; Bradley C. Sweat; Crowley Fleck PLLP;
                       Billings, Montana (for Billings Clinic)

                       Thomas J. Leonard; Boone Karlberg P.C.; Missoula, Montana
                       (for Experian Information Solutions, Inc.)

                       Martin S. Smith; Felt, Martin, Frazier & Weldon, P.C.; Billings, Montana
                       (for CBB Collections)



                                                    Submitted on Briefs: August 20, 2014
                                                               Decided: September 16, 2014


Filed:

                       __________________________________________
                                         Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Jack L. Robinson (Robinson) appeals from the Order and Decision of the

Thirteenth Judicial District Court, Yellowstone County, granting summary judgment in

favor of Defendants (collectively, Billings Clinic) on Robinson’s claims. We affirm.

¶3     Between September 2005 and August 2009, Robinson received medical treatment

and various services from Billings Clinic. He signed an agreement promising to pay

Billings Clinic for this care. On March 26, 2010, Billings Clinic sent Robinson a bill in

the amount of $3,483.28. However, Robinson insisted that he only owed $2,101.28.

Although Robinson made initial installment payments, he eventually quit making

payments on his bill. Billings Clinic offered to reduce the bill in exchange for payment,

but these efforts proved unavailing. Billings Clinic assigned Robinson’s account to CBB

Collections (CBB). At this point, Robinson owed $3,062.66.

¶4     On March 9, 2012, Robinson tendered a check to CBB for $2,101.28. CBB

returned the check to Robinson, informing him that his offer was insufficient to cover the

amount owing on his account. CBB then reported Robinson to the following credit

reporting agencies: Experian Information Solution, Inc. (Experian), TransUnion, and

Equifax Information Services, LLC.        The District Court noted that, as a result,

                                            2
Robinson’s credit score eventually declined, which affected his “business practice of

procuring home and business mortgages.”

¶5    On April 11, 2013, Robinson, acting pro se, filed a complaint alleging that Billings

Clinic wrongfully and negligently filed unjustified money charges against his account,

causing his credit score to drop. On December 31, 2013, Billings Clinic filed a motion

for summary judgment. Following a hearing, the court granted Billings Clinic’s motion

and dismissed the case. Robinson appeals.

¶6    We conduct de novo review of summary judgment orders, performing the same

analysis as a district court pursuant to Rule 56 of the Montana Rules of Civil Procedure.

Lorang v. Fortis Ins. Co., 2008 MT 252, ¶ 36, 345 Mont. 12, 192 P.3d 186. “Summary

judgment may be granted only when there is a complete absence of genuine issues of

material fact and the moving party is entitled to judgment as a matter of law.” Lorang,

¶ 37 (citing M. R. Civ. P. 56(c)). The party moving for summary judgment bears the

initial burden of demonstrating that no genuine issue of material fact exists. Once this

has been accomplished, the burden “shifts to the non-moving party to prove by more than

mere denial and speculation that a genuine issue of material fact does exist.”

Williams v. Plum Creek Timber Co., 2011 MT 271, ¶ 14, 362 Mont. 368, 264 P.3d 1090.

¶7    In granting Billings Clinic’s motion for summary judgment, the District Court

explained that Billings Clinic presented credible and substantial evidence that Robinson

received medical treatments from Billings Clinic, promised to pay for the treatments, and

then failed to pay for the treatments. The court determined that Robinson did not and

could not refute this evidence, and that “Robinson failed to come forward with any

                                            3
substantial evidence to establish a genuine issue of material fact because he relies solely

on speculation, opinion, and conclusory statements.” Robinson asks us to reverse the

District Court because “[t]here was no good reason for a summary judgment . . . before

the discovery period has ended.” He also maintains that summary judgment has no basis

in the law and that the District Court discriminated against him as a pro se litigant.

Billings Clinic responds that a party may move for summary judgment at any point

during litigation and that Robinson failed to produce admissible evidence that would

create a genuine issue of material fact.

¶8     The District Court properly concluded that, absent sworn testimony, affidavits, or

other credible evidence supporting his claims, Robinson’s claims could not survive

summary judgment.       Speculative and conclusory statements are insufficient.         Farm

Credit Bank v. Hill, 266 Mont. 258, 265, 879 P.2d 1158, 1162 (1993).                We have

previously held that merely asserting that a debt has been improperly calculated will not

preclude summary judgment. Farm Credit Bank, 266 Mont. at 265, 879 P.2d at 1162.

While we afford pro se litigants a certain degree of latitude in presenting their cases, “that

latitude cannot be so wide as to prejudice the other party, and it is reasonable to expect all

litigants, including those acting pro se, to adhere to procedural rules.”        Greenup v.

Russell, 2000 MT 154, ¶ 15, 300 Mont. 136, 3 P.3d 124. M. R. Civ. P. 56(c) states that a

party may move for summary judgment at any time, and a district court has discretionary

control over the process of discovery.            After Billings Clinic presented evidence

establishing that Robinson failed to pay a bill that he promised to pay, the burden shifted

to Robinson to establish that a genuine issue of material fact existed. Robinson failed to

                                              4
meet this burden. There is nothing in the record suggesting that the District Court treated

Robinson unfairly as a pro se litigant or inappropriately managed the discovery process.

¶9     We have determined to decide this case pursuant to Section 1, Paragraph 3(d) of

our Internal Operating Rules, which provides for noncitable memorandum opinions. The

issues in this case are legal and are controlled by settled Montana law, which the District

Court correctly interpreted. There was no abuse of discretion by the District Court on

any matters of discretion.

¶10    Affirmed.



                                                 /S/ JIM RICE

We concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA
/S/ MICHAEL E WHEAT




                                            5